Citation Nr: 1508869	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 percent for migraine headaches prior to May 28, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for migraine headaches from May 28, 2009, to May 16, 2013.

3.  Entitlement to an evaluation in excess of 50 percent for migraine headaches from May 16, 2013.

4.  Entitlement to an initial evaluation in excess of 0 percent for seasonal allergic rhinitis.

5.  Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran had earlier representation in this appeal by the North Carolina Division of Veterans Affairs (NCDVA), which had filed a December 2010 statement on the Veteran's behalf before the Board.  Prior to certification of this appeal to the Board, in a December 2010 letter to the RO, copied to the Veteran, the NCDVA declared its intent to withdraw from representation of the Veteran's claim, after failed attempts to contact the Veteran to assist in securing replacement representation.  The NCDVA further stated that the Veteran would be advised of his ability to represent himself or seek other National Veterans Service Organizations.  The Veteran took no action to secure other representation.  Therefore, the Board finds that the Veteran chose to represent himself.

The issue of entitlement to service connection for hyptertension, to include as secondary to migraine headaches, has been raised by the record in a June 25, 2008 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In a June 2014 supplemental statement of the case, the RO increased the Veteran's 0 percent rating for migraine headaches to 30 percent effective May 28, 2009, and to 50 percent effective May 16, 2013.  Both increases were based on evidence of a worsening of the Veteran's condition found in so dated VA treatment records from VAMC Durham.  These records are not currently associated with the Veteran's claims file, which contains no medical records whatsoever dated between November 2008 and January 2011, nor any records dated after August 2011, with the exception of a June 2013 VA examination.  Those records that are before the Board indicate that the Veteran often received treatment for his seasonal allergic rhinitis along with his treatment for migraine headaches.

Under the VCAA, VA must obtain relevant medical treatment or examination records at VA health-care facilities if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(2); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  More crucially, it is impossible for the Board to review the decisions of the RO without the ability to review the evidence on which those decisions were based. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claim all treatment records pertinent to the Veteran's treatment for migraine headaches, seasonal allergic rhinitis, and sinusitis from the VA facility in Durham, North Carolina, from July 27, 2006, to the present.  A specific attempt should be made to obtain records dated May 28, 2009, and May 16, 2013.  All attempts to obtain these records must be documented in the claims file.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






